Title: To Thomas Jefferson from Samuel Carswell, 8 January 1807
From: Carswell, Samuel
To: Jefferson, Thomas


                        
                            Sir
                            
                            
                                Philadelphia, 8 Jan. 1807
                            
                        
                        I am sorry to see the death of the Attorney General of the United States announced in our papers, and as it
                            appears from a varity of circumstances, that it will prove the interest of our Country to have men in office worthy of
                            full confidence I would take the liberty to recommend our friend C A Rodney to fill that vacancy. it is unnecessary for me
                            to enumerate his merits, as you are fully acquainted with them, I will remark that I think him a man, who will never
                            betray the Confidence, that will be placed in him, with Sentiment of High respect I am—
                        Your ob Hble St,
                        
                            Saml Carswell
                            
                        
                    